
	
		I
		111th CONGRESS
		2d Session
		H. R. 5302
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2010
			Mr. Peters (for
			 himself, Mr. Levin,
			 Mr. Dingell,
			 Mr. Maffei,
			 Mr. Sarbanes,
			 Mr. Reyes,
			 Ms. Norton,
			 Mr. Schauer,
			 Mr. Pascrell,
			 Mr. Stupak,
			 Ms. Tsongas,
			 Mr. Watt, Mr. Tonko, Mr.
			 Etheridge, Ms. Linda T. Sánchez of
			 California, Mr. Adler of New
			 Jersey, Mr. Kanjorski,
			 Mr. Moore of Kansas,
			 Mr. Michaud,
			 Ms. Sutton,
			 Ms. Bean, Mr. Lipinski, Ms.
			 Moore of Wisconsin, Mr.
			 Loebsack, Mr. Kildee, and
			 Mr. Miller of North Carolina)
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To establish the State Small Business Credit Initiative,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 State Small Business Credit Initiative
			 Act of 2010.
		2.DefinitionsFor purposes of this Act, the following
			 definitions shall apply:
			(1)Appropriate
			 Federal banking agencyThe term appropriate Federal banking
			 agency—
				(A)has the same
			 meaning as in section 3 of the Federal Deposit Insurance Act; and
				(B)includes the
			 National Credit Union Administration Board in the case of any credit union the
			 deposits of which are insured in accordance with the Federal Credit Union
			 Act.
				(2)Enrolled
			 loanThe term enrolled loan means a loan made by a
			 financial institution lender that is enrolled by a participating State in an
			 approved State capital access program in accordance with this Act.
			(3)Federal
			 contributionThe term Federal contribution means the
			 portion of the contribution made by a participating State to, or for the
			 account of, an approved State program that is made with Federal funds allocated
			 to the State by the Secretary under section 3.
			(4)Financial
			 institutionThe term financial institution means any
			 insured depository institution, insured credit union, or community development
			 financial institution, as those terms are each defined in section 103 of the
			 Riegle Community Development and Regulatory Improvement Act of 1994.
			(5)Participating
			 stateThe term participating State means any State
			 that has been approved for participation in the Program under section 4.
			(6)ProgramThe
			 term Program means the State Small Business Credit Initiative
			 established under this Act.
			(7)Qualifying loan
			 or swap funding facilityThe term qualifying loan or swap
			 funding facility means a contractual arrangement between a participating
			 State and a private financial entity under which—
				(A)the participating
			 State delivers funds to the entity as collateral;
				(B)the entity
			 provides funding from the arrangement back to the participating State;
			 and
				(C)the full amount of
			 resulting funding from the arrangement, less any fees and other costs of the
			 arrangement, is contributed to, or for the account of, an approved State
			 program.
				(8)Reserve
			 fundThe term reserve fund means a fund, established
			 by a participating State, dedicated to a particular financial institution
			 lender, for the purposes of—
				(A)depositing all
			 required premium charges paid by the financial institution lender and by each
			 borrower receiving a loan under an approved State program from that financial
			 institution lender;
				(B)depositing
			 contributions made by the participating State, including State contributions
			 made with Federal contributions; and
				(C)covering losses on
			 enrolled loans by disbursing accumulated funds.
				(9)StateThe
			 term State means—
				(A)a State of the
			 United States;
				(B)the District of
			 Columbia;
				(C)when designated by
			 a State of the United States, a political subdivision of that State that the
			 Secretary determines has the capacity to participate in the Program; and
				(D)under the
			 circumstances described in section 4(d), a municipality of a State of the
			 United States to which the Secretary has given a special permission under
			 section 4(d).
				(10)State capital
			 access programThe term State capital access program
			 means a program of a State that—
				(A)uses public
			 resources to promote private access to credit; and
				(B)meets the
			 eligibility criteria in section 5(c).
				(11)State other
			 credit support programThe term State other credit support
			 program —
				(A)means a program of
			 a State that—
					(i)uses
			 public resources to promote private access to credit;
					(ii)is
			 not a State capital access program; and
					(iii)meets the
			 eligibility criteria in section 6(c); and
					(B)includes,
			 collateral support programs, loan participation programs, and credit guarantee
			 programs.
				(12)State
			 programThe term State program means a State capital
			 access program or a State other credit support program.
			(13)SecretaryThe
			 term Secretary means the Secretary of the Treasury.
			3.Federal funds
			 allocated to States
			(a)Program
			 established; purposeThere is established the State Small
			 Business Credit Initiative (Program), to be administered by the Secretary.
			 Under the Program, the Secretary shall allocate Federal funds to participating
			 States and make the allocated funds available to the participating States as
			 provided in this section for the uses described in this section.
			(b)Allocation
			 formula
				(1)In
			 generalNot later than 30 days after the date of enactment of
			 this Act, the Secretary shall allocate Federal funds to participating States so
			 that each State is eligible to receive an amount equal to the average of the
			 respective amounts that the State—
					(A)would receive
			 under the 2009 Allocation; and
					(B)would receive
			 under the 2010 Allocation.
					(2)2009 Allocation
			 formula
					(A)In
			 generalThe Secretary shall
			 determine the 2009 Allocation by allocating Federal funds among the States in
			 the proportion that each such State’s 2008 State employment decline bears to
			 the aggregate of the 2008 State employment declines for all States.
					(B)Minimum
			 allocationThe Secretary
			 shall adjust the allocations under subparagraph (A) for each State to the
			 extent necessary to ensure that no State receives less than 0.9 percent of the
			 Federal funds.
					(C)2008 State
			 employment decline definedFor purposes of this paragraph and
			 with respect to a State, the term 2008 State employment decline
			 means the excess (if any) of—
						(i)the number of individuals employed in such
			 State determined for December 2007; over
						(ii)the
			 number of individuals employed in such State determined for December
			 2008.
						(3)2010 Allocation
			 formula
					(A)In
			 generalThe Secretary shall
			 determine the 2010 Allocation by allocating Federal funds among the States in
			 the proportion that each such State’s 2009 unemployment number bears to the
			 aggregate of the 2009 unemployment numbers for all of the States.
					(B)Minimum
			 allocationThe Secretary shall adjust the allocations under
			 subparagraph (A) for each State to the extent necessary to ensure that no State
			 receives less than 0.9 percent of the Federal funds.
					(C)2009
			 unemployment number definedFor purposes of this paragraph and
			 with respect to a State, the term 2009 unemployment number means
			 the number of individuals within such State who were determined to be
			 unemployed by the Bureau of Labor Statistics for December 2009.
					(c)Availability of
			 allocated amountThe amount allocated by the Secretary to each
			 participating State under subsection (b) shall be made available to the State
			 as follows:
				(1)Allocated amount
			 generally to be available to State in one-thirdsExcept as
			 provided in paragraph (2)—
					(A)the Secretary
			 shall apportion the participating State's allocated amount into
			 one-thirds;
					(B)the Secretary
			 shall transfer to the participating State the first one-third when the
			 Secretary approves the State for participation under section 4; and
					(C)the Secretary
			 shall transfer to the participating State each successive one-third when the
			 State has certified to the Secretary that it has expended, transferred, or
			 obligated 80 percent of the last transferred one-third for Federal
			 contributions to, or for the account of, State programs.
					The
			 Secretary may withhold the transfer of any successive one-third pending results
			 of a financial audit.(2)ExceptionThe
			 Secretary may, in the Secretary's discretion, transfer the full amount of the
			 participating State's allocated amount to the State in a single transfer if the
			 participating State applies to the Secretary for approval to use the full
			 amount of the allocation as collateral for a qualifying loan or swap funding
			 facility.
				(3)Transferred
			 amountsEach amount transferred to a participating State under
			 this section shall remain available to the State until used by the State as
			 permitted under paragraph (4).
				(4)Use of
			 transferred fundsEach participating State may use funds
			 transferred to it under this section only—
					(A)for making Federal
			 contributions to, or for the account of, an approved State program;
					(B)as collateral for
			 a qualifying loan or swap funding facility;
					(C)in the case of the
			 first one-third transferred, for paying administrative costs incurred by the
			 State in implementing an approved State program in an amount not to exceed 5
			 percent of that first one-third; or
					(D)in the case of
			 each successive one-third transferred, for paying administrative costs incurred
			 by the State in implementing an approved State program in an amount not to
			 exceed 3 percent of that successive one-third.
					(5)Termination of
			 availability of amounts not transferred within 2 years of
			 participationAny portion of a participating State's allocated
			 amount that has not been transferred to the State under this section by the end
			 of the 2-year period beginning on the date that the Secretary approves the
			 State for participation may be deemed by the Secretary to be no longer
			 allocated to the State and no longer available to the State and shall be
			 returned to the General Fund.
				(6)DefinitionsFor
			 purposes of this section—
					(A)the term
			 allocated amount means the total amount of Federal funds allocated
			 by the Secretary under subsection (b) to the participating State; and
					(B)the term
			 one-third means—
						(i)in
			 the case of the first and second one-thirds, an amount equal to 33 percent of a
			 participating State’s allocated amount; and
						(ii)in
			 the case of the last one-third, an amount equal to 34 percent of a
			 participating State's allocated amount.
						4.Approving States
			 for participation
			(a)ApplicationAny
			 State may apply to the Secretary for approval to be a participating State under
			 the Program and to be eligible for an allocation of Federal funds under the
			 Program.
			(b)General approval
			 criteriaThe Secretary shall approve a State to be a
			 participating State, if—
				(1)a
			 specific department, agency, or political subdivision of the State has been
			 designated to implement a State program and participate in the Program;
				(2)all legal actions
			 necessary to enable such designated department, agency, or political
			 subdivision to implement a State program and participate in the Program have
			 been accomplished;
				(3)the State has
			 filed an application with the Secretary for approval of a State capital access
			 program under section 5 or approval as a State other credit support program
			 under section 6, in each case within the time period provided in the respective
			 section; and
				(4)the State and the
			 Secretary have executed an allocation agreement that—
					(A)conforms to the
			 requirements of this Act;
					(B)ensures that the
			 State program complies with such national standards as are established by the
			 Secretary under section 9(a)(2);
					(C)sets forth
			 internal control, compliance, and reporting requirements as established by the
			 Secretary, and such other terms and conditions necessary to carry out the
			 purposes of this Act, including an agreement by the State to allow the
			 Secretary to audit State programs;
					(D)requires that the
			 State program be fully positioned, within 90 days of the State’s execution of
			 the allocation agreement with the Secretary, to act on providing the kind of
			 credit support that the State program was established to provide; and
					(E)includes an
			 agreement by the State to deliver to the Secretary, and update annually, a
			 schedule describing how the State intends to apportion among its State programs
			 the Federal funds allocated to the State.
					(c)Contractual
			 arrangements for implementation of State programsA State may be
			 approved to be a participating State, and be eligible for an allocation of
			 Federal funds under the Program, if the State has contractual arrangements for
			 the implementation and administration of its State program with—
				(1)an existing,
			 approved State program administered by another State; or
				(2)an authorized
			 agent of, or entity supervised by, the State, including for-profit and
			 not-for-profit entities.
				(d)Special
			 permission
				(1)Circumstances
			 when a municipality may apply directlyIf a State does not,
			 within 60 days after the date of enactment of this Act, file with the Secretary
			 a notice of its intent to apply for approval by the Secretary of a State
			 program or within 9 months after the date of enactment of this Act, file with
			 the Secretary a complete application for approval of a State program, the
			 Secretary may grant to municipalities of that State a special permission that
			 will allow them to apply directly to the Secretary without the State for
			 approval to be participating municipalities.
				(2)Timing
			 requirements applicable to municipalities applying directlyTo
			 qualify for the special permission, a municipality of a State must, within 12
			 months after the date of enactment of this Act, file with the Secretary a
			 complete application for approval by the Secretary of a State program.
				(3)Notices of
			 intent and applications from more than 1 municipalityA
			 municipality of a State may combine with 1 or more other municipalities of that
			 State to file a joint notice of intent to file and a joint application.
				(4)Approval
			 criteriaThe general approval criteria in paragraphs (2) and (4)
			 of section 4(b) will apply.
				(5)Allocation to
			 municipalities
					(A)If more than
			 3If more than 3 municipalities, or combination of municipalities
			 as provided in paragraph (3), of a State apply for approval by the Secretary to
			 be participating municipalities under this subsection, and the applications
			 meet the approval criteria in paragraph (4), the Secretary shall allocate
			 Federal funds to the 3 municipalities with the largest populations.
					(B)If 3 or
			 fewerIf 3 or fewer municipalities, or combination of
			 municipalities as provided in paragraph (3), of a State apply for approval by
			 the Secretary to be participating municipalities under this subsection, and the
			 applications meet the approval criteria in paragraph (4), the Secretary shall
			 allocate Federal funds to each applicant municipality or combination of
			 municipalities.
					(6)Apportionment of
			 allocated amount among participating municipalitiesIf the
			 Secretary approves municipalities to be participating municipalities under this
			 subsection, the Secretary shall apportion the full amount of the Federal funds
			 that are allocated to that State to municipalities that are approved under this
			 subsection in amounts proportionate to the population of those municipalities,
			 based on the most recent available decennial Census.
				(7)Approving State
			 programs for municipalitiesIf the Secretary approves
			 municipalities to be participating municipalities under this subsection, the
			 Secretary shall take into account the additional considerations in section 6(d)
			 in making the determination under section 5 or 6 that the State program or
			 programs to be implemented by the participating municipalities, including a
			 State capital access program, is eligible for Federal contributions to, or for
			 the account of, the State program.
				5.Approving State
			 capital access programs
			(a)ApplicationA
			 participating State that establishes a new, or has an existing, State capital
			 access program that meets the eligibility criteria in subsection (c) may apply
			 to Secretary to have the State capital access program approved as eligible for
			 Federal contributions to the reserve fund.
			(b)ApprovalThe
			 Secretary shall approve such State capital access program as eligible for
			 Federal contributions to the reserve fund if—
				(1)within 60 days
			 after the date of enactment of this Act, the State has filed with the Secretary
			 a notice of intent to apply for approval by the Secretary of a State capital
			 access program;
				(2)within 9 months
			 after the date of enactment of this Act, the State has filed with the Secretary
			 a complete application for approval by the Secretary of a capital access
			 program;
				(3)the State
			 satisfies the requirements of subsections (a) and (b) of section 4; and
				(4)the State capital
			 access program meets the eligibility criteria in subsection (c).
				(c)Eligibility
			 criteria for State capital access programsFor a State capital
			 access program to be approved under this section, it must be a program of the
			 State that—
				(1)provides portfolio
			 insurance for business loans based on a separate loan-loss reserve fund for
			 each financial institution;
				(2)requires insurance
			 premiums to be paid by the financial institution lenders and by the business
			 borrowers to the reserve fund to have their loans enrolled in the reserve
			 fund;
				(3)provides for
			 contributions to be made by the State to the reserve fund in amounts at least
			 equal to the sum of the amount of the insurance premium charges paid by the
			 borrower and the financial institution to the reserve fund for any newly
			 enrolled loan; and
				(4)provides its
			 portfolio insurance solely for loans that meet the following
			 requirements:
					(A)the borrower has
			 500 employees or less at the time that the loan is enrolled in the Program;
			 and
					(B)the loan amount
			 does not exceed $5,000,000.
					(d)Federal
			 contributions to approved State capital access programsA State
			 capital access program approved under this section will be eligible for
			 receiving Federal contributions to the reserve fund in an amount equal to the
			 sum of the amount of the insurance premium charges paid by the borrowers and by
			 the financial institution to the reserve fund for loans that meet the
			 requirements in subsection (c)(4). A participating State may use the Federal
			 contribution to make its contribution to the reserve fund of an approved State
			 capital access program.
			(e)Minimum program
			 requirements for State capital access programsThe Secretary
			 shall, by regulation or other guidance, prescribe Program requirements that
			 meet the following minimum requirements.
				(1)Experience and
			 capacityThe participating State shall determine for each
			 financial institution that participates in the State capital access program,
			 after consultation with the appropriate Federal banking agency or, in the case
			 of a financial institution that is a non-depository community development
			 financial institution, the Community Development Financial Institution Fund,
			 that the financial institution has sufficient commercial lending experience and
			 financial and managerial capacity to participate in the approved State capital
			 access program. The determination by the State shall not be reviewable by the
			 Secretary.
				(2)Investment
			 authoritySubject to applicable State law, the participating
			 State may invest, or cause to be invested, funds held in a reserve fund by
			 establishing a deposit account at the financial institution lender in the name
			 of the participating State. In the event that funds in the reserve fund are not
			 deposited in such an account, such funds shall be invested in a form that the
			 participating State determines is safe and liquid.
				(3)Loan terms and
			 conditions to be determined by agreementA loan to be filed for
			 enrollment in an approved State capital access program may be made with such
			 interest rate, fees, and other terms and conditions, and the loan may be
			 enrolled in the approved State capital access program and claims may be filed
			 and paid, as agreed upon by the financial institution lender and the borrower,
			 consistent with applicable law.
				(4)Lender capital
			 at-riskA loan to be filed for enrollment in the State capital
			 access program must require the financial institution lender to have a
			 meaningful amount of its own capital resources at risk in the loan.
				(5)Premium charges
			 minimum and maximum amountsThe insurance premium charges payable
			 to the reserve fund by the borrower and the financial institution lender shall
			 be prescribed by the financial institution lender, within minimum and maximum
			 limits that require that the sum of the insurance premium charges paid in
			 connection with a loan by the borrower and the financial institution lender may
			 not be less than 2 percent nor more than 7 percent of the amount of the loan
			 enrolled in the approved State capital access program.
				(6)State
			 contributionsIn enrolling a loan in an approved State capital
			 access program, the participating State may make a contribution to the reserve
			 fund to supplement Federal contributions made under this Program.
				(7)Loan
			 purpose
					(A)Particular loan
			 purpose requirements and prohibitionsIn connection with the
			 filing of a loan for enrollment in an approved State capital access program,
			 the financial institution lender—
						(i)shall obtain an
			 assurance from each borrower that—
							(I)the proceeds of
			 the loan will be used for a business purpose;
							(II)the loan will not
			 be used to finance such business activities as the Secretary, by regulation,
			 may proscribe as prohibited loan purposes for enrollment in an approved State
			 capital access program; and
							(III)the borrower is
			 not—
								(aa)an executive officer, director, or
			 principal shareholder of the financial institution lender;
								(bb)a
			 member of the immediate family of an executive officer, director, or principal
			 shareholder of the financial institution lender; or
								(cc)a
			 related interest of any such executive officer, director, principal
			 shareholder, or member of the immediate family;
								(ii)shall provide
			 assurances to the participating State that the loan has not been made in order
			 to place under the protection of the approved State capital access program
			 prior debt that is not covered under the approved State capital access program
			 and that is or was owed by the borrower to the financial institution lender or
			 to an affiliate of the financial institution lender;
						(iii)shall not allow
			 the enrollment of a loan to a borrower that is a refinancing of a loan
			 previously made to that borrower by the financial institution lender or an
			 affiliate of the financial institution lender; and
						(iv)may
			 include additional restrictions on the eligibility of loans or borrowers that
			 are not inconsistent with the provisions and purposes of this Act, including
			 compliance with all applicable Federal and State laws, regulations, ordinances,
			 and Executive orders.
						(B)DefinitionsFor purposes of this subsection, the terms
			 executive officer, director, principal
			 shareholder, immediate family, and related interest refer
			 to the same relationship to a financial institution lender as the relationship
			 described in part 215 of title 12 of the Code of Federal Regulations, or any
			 successor to such part.
					6.Approving
			 collateral support and other innovative credit access and guarantee initiatives
			 for small businesses and manufacturers
			(a)ApplicationA
			 participating State that establishes a new, or has an existing, credit support
			 program that meets the eligibility criteria in subsection (c) may apply to the
			 Secretary to have the State other credit support program approved as eligible
			 for Federal contributions to, or for the account of, the State program.
			(b)ApprovalThe
			 Secretary shall approve such State other credit support program as eligible for
			 Federal contributions to, or for the account of, the program if—
				(1)the Secretary
			 determines that the State satisfies the requirements of paragraphs (1) through
			 (3) of subsection 5(b);
				(2)the Secretary
			 determines that the State other credit support program meets the eligibility
			 criteria in subsection (c);
				(3)the Secretary
			 determines the State other credit support program to be eligible based on the
			 additional considerations in subsection (d); and
				(4)within 9 months
			 after the date of enactment of this Act, the State has filed with Treasury a
			 complete application for Treasury approval.
				(c)Eligibility
			 criteria for State other credit support programsFor a State
			 other credit support program to be approved under this section, it must be a
			 program of the State that—
				(1)can demonstrate
			 that, at a minimum, 1 dollar of public investment by the State program will
			 cause and result in 1 dollar of new private credit;
				(2)can demonstrate a
			 reasonable expectation that, when considered with all other State programs of
			 the State, such State programs together have the ability to use amounts of new
			 Federal contributions to, or for the account of, all such programs in the State
			 to cause and result in amounts of new small business lending at least 10 times
			 the new Federal contribution amount;
				(3)for those State
			 other credit support programs that provide their credit support through 1 or
			 more financial institution lenders, requires the financial institution lenders
			 to have a meaningful amount of their own capital resources at risk in their
			 small business lending; and
				(4)extends credit
			 support that meets the following requirements:
					(A)targets an average
			 borrower size of 500 employees or less;
					(B)does not extend
			 credit support to borrowers that have more than 750 employees;
					(C)targets support
			 towards loans with an average principal amount of $5,000,000 or less;
			 and
					(D)does not extend
			 credit support to loans that exceed a principal amount of $20,000,000.
					(d)Additional
			 considerationsIn making a determination that a State other
			 credit support program is eligible for Federal contributions to, or for the
			 account of, the State program, the Secretary shall take into account the
			 following additional considerations:
				(1)the anticipated
			 benefits to the State, its businesses, and its residents to be derived from the
			 Federal contributions to, or for the account of, the approved State other
			 credit support program, including the extent to which resulting small business
			 lending will expand economic opportunities;
				(2)the operational
			 capacity, skills, and experience of the management team of the State other
			 credit support program;
				(3)the capacity of
			 the State other credit support program to manage increases in the volume of its
			 small business lending;
				(4)the internal
			 accounting and administrative controls systems of the State other credit
			 support program, and the extent to which they can provide reasonable assurance
			 that funds of the State program are safeguarded against waste, loss,
			 unauthorized use, or misappropriation; and
				(5)the soundness of
			 the program design and implementation plan of the State other credit support
			 program.
				(e)Federal
			 contributions to approved State other credit support programsA
			 State other credit support program approved under this section will be eligible
			 for receiving Federal contributions to, or for the account of, the State
			 program in an amount consistent with the schedule describing the apportionment
			 of allocated Federal funds among State programs delivered by the State to the
			 Secretary under the allocation agreement.
			(f)Minimum program
			 requirements for State other credit support programs
				(1)Fund to
			 prescribeThe Secretary shall, by regulation or other guidance,
			 prescribe Program requirements for approved State other credit support
			 programs.
				(2)Considerations
			 for fundIn prescribing minimum Program requirements for approved
			 State other credit support programs, the Secretary shall take into
			 consideration, to the extent the Secretary determines applicable and
			 appropriate, the minimum Program requirements for approved State capital access
			 programs in section 5(e).
				7.Reports
			(a)Quarterly
			 use-of-Funds report
				(1)In
			 generalNot later than 30 days after the beginning of each
			 calendar quarter, beginning after the first full calendar quarter to occur
			 after the date the Secretary approves a State for participation, the
			 participating State shall submit to the Secretary a report on the use of
			 Federal funding by the participating State during the previous calendar
			 quarter.
				(2)Report
			 contentsThe report shall—
					(A)indicate the total
			 amount of Federal funding used by the participating State;
					(B)include a
			 certification by the participating State that—
						(i)the
			 information provided in accordance with subparagraph (A) is accurate;
						(ii)funds continue to
			 be available and legally committed to contributions by the State to, or for the
			 account of, approved State programs, less any amount that has been contributed
			 by the State to, or for the account of, approved State programs subsequent to
			 the State being approved for participation in the Program; and
						(iii)the
			 participating State is implementing its approved State program or programs in
			 accordance with this Act and regulations issued pursuant to section 10.
						(b)Annual
			 reportNot later than March 31 of each year, beginning March 31,
			 2011, each participating State shall submit to the Secretary an annual report
			 that shall include the following information:
				(1)The number of
			 borrowers that received new loans originated under the approved State program
			 or programs after the State program was approved as eligible for Federal
			 contributions.
				(2)The total amount
			 of such new loans.
				(3)Breakdowns by
			 industry type, loan size, annual sales, and number of employees of the
			 borrowers that received such new loans.
				(4)The zip code of
			 each borrower that received such a new loan.
				(5)Such other data
			 that the Secretary, in the Secretary’s sole discretion, may require to carry
			 out the purposes of the Program.
				(c)FormThe
			 reports and data filed pursuant to subsections (a) and (b) shall be in such
			 form as the Secretary, in the Secretary's sole discretion, may require.
			(d)Termination of
			 reporting requirementsThe requirement to submit reports under
			 subsections (a) and (b) shall terminate for a participating State with the
			 submission of the completed reports due on the first March 31 to occur after 5
			 complete 12-month periods after the State is approved by the Secretary to be a
			 participating State.
			8.Remedies for
			 State program termination or failures
			(a)Remedies
				(1)In
			 generalIf any of the events listed in paragraph (2) occur, the
			 Secretary, in the Secretary's discretion, may—
					(A)reduce the amount
			 of Federal funds allocated to the State under the Program; or
					(B)terminate any
			 further transfers of allocated amounts that have not yet been transferred to
			 the State.
					(2)Causal
			 eventsThe events referred to in paragraph (1) are—
					(A)termination by a
			 participating State of its participation in the Program;
					(B)failure on the
			 part of a participating State to submit complete reports under section 7 on a
			 timely basis; or
					(C)noncompliance by
			 the State with the terms of the allocation agreement between the Secretary and
			 the State.
					(b)De-Allocated
			 amounts To be re-AllocatedIf, after 13 months, any portion of
			 the amount of Federal funds allocated to a participating State is deemed by the
			 Secretary to be no longer allocated to the State after actions taken by the
			 Secretary under subsection (a)(1), the Secretary shall re-allocate that portion
			 among the participating States, excluding the State whose allocated funds were
			 deemed to be no longer allocated, as provided in section 3(b).
			9.Implementation
			 and administration
			(a)General
			 authorities and dutiesThe Secretary shall—
				(1)consult with the
			 Administrator of the Small Business Administration and the appropriate Federal
			 banking agencies on the administration of the Program;
				(2)establish minimum
			 national standards for approved State programs;
				(3)provide technical
			 assistance to States for starting State programs and generally disseminate best
			 practices;
				(4)manage,
			 administer, and perform necessary program integrity functions for the Program;
			 and
				(5)ensure adequate
			 oversight of the approved State programs, including oversight of the cash
			 flows, performance, and compliance of each approved State program.
				(b)FundingThere are hereby appropriated to the
			 Secretary, out of funds in the Treasury not otherwise appropriated,
			 $2,000,000,000 to carry out the Program, including to pay reasonable costs of
			 administering the Program. In administering the Program, the Secretary is
			 authorized to use the staff and resources of the Department.
			(c)Expedited
			 contractingDuring the 1-year period beginning on the date of
			 enactment of this Act, the Secretary may enter into contracts without regard to
			 any other provision of law regarding public contracts, for purposes of carrying
			 out this Act.
			(d)Termination of
			 secretary's program administration functionsThe authorities and
			 duties of the Secretary to implement and administer the Program shall terminate
			 at the end of the 7-year period beginning on the date of enactment of this
			 Act.
			10.RegulationsThe Secretary, in consultation with the
			 Administrator of the Small Business Administration, shall issue such
			 regulations and other guidance as Secretary determines necessary or appropriate
			 to implement this Act including, but not limited to, to define terms, to
			 establish compliance and reporting requirements, and such other terms and
			 conditions necessary to carry out the purposes of this Act.
		
